Citation Nr: 1642609	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  10-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for left eye trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from February 1980 to July 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


REMAND

This case was previously before the Board in June 2015 and remanded for additional development, including obtaining a VA examination.  In a September 2015 VA examination, the VA examiner noted the Veteran had cataracts.  The VA examiner stated that "[t]he Veteran was treated for a laceration to the right upper eyelid in 1988."  He stated that the condition resolved without sequelae.  Based in part on that statement, the examiner stated, "[t]herefore, the Veteran does not have a diagnosis of left eye trauma that is at least as likely as not . . . incurred in or caused by his service."  A June 1988 service treatment record reflects that the Veteran's left eyebrow was injured.  Therefore, the VA examiner's statement that the Veteran was treated for a laceration to the right upper eyelid in 1988 is incorrect.  Further, a September 1997 service treatment record noted the Veteran's eye was infected/swollen.  The assessment was a probable stye.  The record was not addressed by the examiner.  

If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the June 2015 remand, the Board specifically asked that the VA examiner consider the service treatment records showing treatment for his left eye in June 1988.  As the VA examiner incorrectly stated that the Veteran's right eyelid was injured in 1988, the VA examination is inadequate.

The record reflects that the Veteran is receiving ongoing VA treatment.  The most recent VA treatment records in the electronic claims file are from September 2015.  Therefore, VA treatment records from September 2015 to present must be obtained.

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain all of the Veteran's VA treatment records from September 2015 to present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, a new medical opinion from a VA examiner of appropriate expertise must be obtained.  The electronic claims file must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner finds that an additional examination is necessary to provide the opinion, one must be provided to the Veteran.

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed left eye disability, to include cataracts, is related to his active duty service.  The examiner must consider the service treatment records showing treatment for his left eye in June 1988, September 1997, and June 2006.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If an examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

